Opinion issued March 24, 2015




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00355-CR
                           ———————————
                   CURCY ANDREW RIDEAU, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee



                   On Appeal from the 182nd District Court
                           Harris County, Texas
                       Trial Court Case No. 1360915


                         MEMORANDUM OPINION

      Appellant, Curcy Andrew Rideau, pleaded guilty to the offense of murder

without an agreed recommendation as to punishment from the State.             An

enhancement paragraph was added to the indictment because Rideau was

previously convicted of the felony offense of aggravated robbery. The trial court
ordered a pre-sentence investigation.     At the conclusion of the pre-sentence

investigation, a hearing was held on April 24, 2014 during which the trial court

found appellant guilty and sentenced him to confinement for 45 years.

      Appellant’s counsel on appeal has filed a brief stating that the record

presents no reversible error, that the appeal is without merit and is frivolous, and

that the appeal must be dismissed or affirmed. See Anders v. California, 386 U.S.
738, 87 S. Ct. 1396, (1967). The brief meets the requirements of Anders by

presenting a professional evaluation of the record and detailing why there are no

arguable grounds for reversal. Id. at 744, 87 S.Ct. at 1400; see also High v. State,

573 S.W.2d 807, 810 (Tex. Crim. App. 1978).

      Counsel represents that she has served a copy of the brief on appellant.

Counsel also advised appellant of his right to examine the appellate record and file

a pro se brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).

More than 30 days have passed, and appellant has not filed a pro se brief. Having

reviewed the record and counsel’s brief, we agree that the record contains no

arguable issues for appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).




                                         2
      We affirm the judgment of the trial court and grant counsel’s motion to

withdraw.1 Attorney Patti Sedita must immediately send the notice required by

Texas Rule of Appellate Procedure 6.5(c) and file a copy of that notice with the

Clerk of this Court.

      We deny as moot any pending motions.

                                   PER CURIAM

Panel consists of Justices Jennings, Higley, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
      App. 2005).


                                           3